      CASE 0:19-cv-00574-WMW-HB Document 1 Filed 03/07/19 Page 1 of 11




                            UNITED STATES DISTRICT COURT

                                 DISTRICT OF MINNESOTA


                                                                     0:19-cv-574
Melissa Conness and Amy Conness,                    Court File No. _________________

                         Plaintiffs,

                   vs.                            NOTICE OF REMOVAL OF CIVIL
                                                   ACTION TO UNITED STATES
CBS Broadcasting, Inc. d/b/a WCCO-TV,                  DISTRICT COURT

                         Defendant.


        Defendant CBS Broadcasting Inc. (“CBS”) files this Notice of Removal to remove

this action to the United States District Court for the District of Minnesota pursuant to 28

U.S.C. §§ 1332, 1441, 1446. In support of this Notice of Removal, CBS states as follows:

                                THE STATE COURT ACTION

        1. On February 19, 2019, Plaintiffs Melissa Conness and Amy Conness

(“Plaintiffs”) served a Summons and Complaint on CBS alleging claims before the District

Court for the State of Minnesota, Hennepin County—Fourth Judicial District (the “State

Court Action”). A copy of the Summons and Complaint is attached hereto as Exhibit A.

        2. In their complaint, Plaintiffs allege claims of defamation, negligence, and

negligent infliction of emotional distress. For each of the three counts, they allege they

have sustained reasonable damages in an amount greater than $50,000, for an aggregate

amount in excess of $150,000. They also seek a published apology, retraction of all




DOCS-#4424896-V1
        CASE 0:19-cv-00574-WMW-HB Document 1 Filed 03/07/19 Page 2 of 11




defamatory statements, costs and disbursements, reasonable attorney’s fees, and such other

and further relief as the Court deems just and necessary.

        3. CBS has not served an answer or otherwise responded to Plaintiffs’ complaint

in the State Court Action.

                          THE CITIZENSHIP OF THE PARTIES

        4. Plaintiffs are both citizens of the State of Minnesota. (Compl. at ¶ 1.)

        5. Defendant CBS is a New York corporation with its principal place of business

in the State of New York. Defendant CBS is the owner and operator of WCCO-TV,

broadcasting in Minneapolis, Minnesota, and greater Minnesota.

                   DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332(a)

        6. “The district courts shall have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000 … and is between … [c]itizens

of different states.” 28 U.S.C. § 1332(a)(1).

        7. Because Plaintiffs and CBS are citizens and domiciliaries of different states and

because the amount in controversy requirement is satisfied, removal of this case pursuant

to 28 U.S.C. § 1441(a) is appropriate based on diversity of citizenship under 28 U.S.C. §

1332.

        A.         COMPLETE DIVERSITY OF CITIZENSHIP EXISTS BETWEEN THE PARTIES.

        8. A corporation is deemed a citizen of every state by which it has been

incorporated and of the state where it has its principal place of business. Id. § 1332(c)(1).




DOCS-#4424896-V1
      CASE 0:19-cv-00574-WMW-HB Document 1 Filed 03/07/19 Page 3 of 11




        9. Because Plaintiffs are citizens of Minnesota and because CBS is a citizen of New

York, there is complete diversity of citizenship between the parties to the State Court

Action.

        B.         THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED.

        10. The amount in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs.      Plaintiffs seek a judgment in excess of $150,000, plus costs,

disbursements, and reasonable attorney fees. (Compl. at ¶¶ 10, 12, 16.)

        11. As a result, the Plaintiffs have put into controversy an amount which exceeds

$75,000, exclusive of interest and costs.

                    PROCEDURAL REQUIREMENTS FOR REMOVAL

        12. Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), this Notice of Removal is being

filed in the United States District Court for the District of Minnesota, which is the federal

district court embracing the court where the State Court Action was filed.

        13. Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely because it is

filed within 30 days of February 19, 2019—the date on which the summons and complaint

in the State Court Action were received by the Defendant. (See Exhibit A at 1.)

        14. Copies of all process, pleadings, orders, and other documents served upon

Defendant in the State Court Action are attached to this Notice of Removal as Exhibit A.

        15. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal with its

attachments will be promptly served on Plaintiffs and notice thereof will be filed with the

Court Administrator for Hennepin County District Court.


DOCS-#4424896-V1
      CASE 0:19-cv-00574-WMW-HB Document 1 Filed 03/07/19 Page 4 of 11




        16. Defendant CBS expressly reserves its right to raise all defenses and objections

to Plaintiffs’ claims after the State Court Action is removed to this Court, including but not

limited to defenses based on failure to state a claim upon which relief may be granted.

            WHEREFORE, Defendant CBS hereby removes the State Court Action to the

United States District Court for the District of Minnesota.

DATED: March 7, 2019                             BALLARD SPAHR LLP


                                                 By: /s/ Leita Walker
                                                 Leita Walker ( 387095)
                                                 walkerl@ballardspahr.com
                                                 Christopher M. Proczko (0392419)
                                                 proczkoc@ballardspahr.com
                                                 2000 IDS Center
                                                 80 South Eighth Street
                                                 Minneapolis, MN 55402-2274
                                                 (612) 371-3211
                                                 (612) 371-3207 (facsimile)

                                                 Michael D. Sullivan, pro hac vice
                                                 pending
                                                 sullivanm@ballardspahr.com
                                                 1909 K Street, N.W., 12th Floor
                                                 Washington, D.C. 20006-1157
                                                 (202) 508-1116
                                                 (202) 661-2299 (facsimile)

                                                 Attorneys for CBS Broadcasting Inc.




DOCS-#4424896-V1
CASE 0:19-cv-00574-WMW-HB Document 1 Filed 03/07/19 Page 5 of 11




                       EXHIBIT A
CASE 0:19-cv-00574-WMW-HB Document 1 Filed 03/07/19 Page 6 of 11
CASE 0:19-cv-00574-WMW-HB Document 1 Filed 03/07/19 Page 7 of 11
CASE 0:19-cv-00574-WMW-HB Document 1 Filed 03/07/19 Page 8 of 11
CASE 0:19-cv-00574-WMW-HB Document 1 Filed 03/07/19 Page 9 of 11
CASE 0:19-cv-00574-WMW-HB Document 1 Filed 03/07/19 Page 10 of 11
CASE 0:19-cv-00574-WMW-HB Document 1 Filed 03/07/19 Page 11 of 11
